Citation Nr: 0620457	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for substance abuse.

2.  Entitlement to service connection for a partial colon 
removal.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a major depressive 
disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.


FINDINGS OF FACT

1.  Substance abuse is not a disability for which service 
connection may be granted.

2.  The evidence fails to relate the veteran's colon 
condition to his time in service.

3.  The veteran's file is void of evidence showing either 
that he was in combat in Vietnam, or confirming a stressor 
during the Vietnam War.

4.  The evidence fails to relate the veteran's major 
depressive disorder to his time in service.

5.  The evidence fails to show that the veteran was in the 
Republic of Vietnam during his time in service.

6.  The evidence fails to show that the veteran's erectile 
dysfunction is related to a service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for substance abuse 
are not met.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2005).

2.  The criteria for service connection for a colon condition 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  

4.  The criteria for service connection for a major 
depressive disorder are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309(e), 3.313 (2005).

6.  The criteria for service connection for erectile 
dysfunction as secondary to diabetes mellitus are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

Substance Abuse

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, but no 
compensation shall be paid if the disability is the result of 
a veteran's own willful misconduct or abuse of alcohol or 
drugs.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301.

It was noted on a VA examination in August 2003 that the 
veteran has been hospitalized five times for substance abuse.  
The veteran's claims file also notes a history of cocaine and 
marijuana use, among other drugs, and a history of alcohol 
abuse.  

However, both drug abuse and alcohol abuse are not considered 
to be disabilities for VA compensation and pension purposes 
as they are considered to be due to one's own willful 
misconduct.  See 38 C.F.R. § 3.301.  As such, the veteran's 
claim is denied. 

Partial colon removal

The veteran underwent a colostomy in 1995.  However, service 
medical records fail to reflect any complaints of, or 
treatment for, colon problems while in service, and no 
relevant abnormalities were noted by the veteran's separation 
physical in June 1973. 

While the veteran's treatment records clearly reflect a 
current disability with regard to his colon, there is no 
indication that the disability is in anyway related to his 
time in service.  Service medical records were negative for 
any colon problems, and the condition manifested several 
decades after the veteran was discharged from service.  
Additionally, the veteran's claims file is void of a medical 
opinion of record relating the veteran's colon condition to 
his time in service.  Accordingly, the veteran's claim is 
denied.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

While the veteran was clearly diagnosed with PTSD at an 
August 2003 VA examination, the examination report fails to 
relate any symptoms to stressors upon which a diagnosis of 
PTSD must be based, as it discusses only the veteran's 
current symptomatology.  Additionally, the veteran's claims 
file is void of any confirmed stressors which would provide a 
basis for a diagnosis of PTSD.

The veteran was provided with a stressor questionnaire, but 
he was unable to remember any information about his unit and 
when asked about specific stressful incidents, the veteran 
indicated that it had been too long to remember.

A friend of the veteran wrote in October 2004 that the 
veteran told her that his unit was overrun in a bunker and 
that he shot an enemy at close range.  However, a generic 
report of contact with the enemy lacks the specificity 
necessary for a meaningful confirmation attempt to be made.  
As such, without evidence that the veteran was engaged in 
combat, this stressor is an insufficient basis upon which a 
diagnosis of PTSD could be made.  

The evidence has failed to confirm the veteran's presence in 
Vietnam, and the veteran was not awarded any medals which 
were indicative of combat.  

Without evidence of a confirmable stressor, the veteran's 
claim lacks an essential element necessary for service 
connection for PTSD, and his claim is therefore denied.

Major Depressive Disorder

The veteran is currently diagnosed with a major depressive 
disorder, which has been related to, among other things, his 
substance abuse problems (such as at a January 2004 
evaluation).

Service medical records fail to show any signs of depression; 
and the veteran was found to be psychiatrically normal on his 
separation physical. 

While the veteran clearly has a current disability, his 
claims file is void of competent evidence which relates his 
depression to his time in service.  As such, the veteran's 
claim is denied.

Diabetes Mellitus

Service connection may be granted on a presumptive basis for 
certain diseases (such as diabetes mellitus) associated with 
exposure to certain herbicide agents, even though there is no 
record of such disease during service, if they manifest to a 
compensable degree anytime after service, in a veteran who 
had active military, naval, or air service for at least 90 
days, during the period beginning on January 9, 1962 and 
ending on May 7, 1975, in the Republic of Vietnam, including 
the waters offshore, and other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran served during the Vietnam era, there is 
no indication that he ever set foot in Vietnam, and therefore 
he is not entitled to the presumption that he was exposed to 
Agent Orange, or some similar herbicide.  

Service personnel records confirm that the veteran was on a 
ship in the waters outside Vietnam from December 29, 1970 
until January 2, 1971.  Nevertheless, there is no record of 
the veteran having left the ship for service on shore in 
Vietnam.

The veteran was assigned to the G Battery, 3d Battalion, 12th 
Marines, 3d Marine Division (Rein), FMF from July 30, 1970 to 
July 31, 1971 where his MOS was as a field radio operator.  
However, the 3rd Battalion of the 12th Marines was relocated 
to Camp Hansen in Okinawa from Vietnam in November 1969, more 
than six months before the veteran became part of the 
battalion; and, as such, the veteran's battalion was not in 
Vietnam while the veteran was assigned to it. 

While the veteran was awarded the Vietnam Service Medal, this 
too is insufficient to prove service in Vietnam, because the 
Vietnam Service Medal is awarded to servicemen who served in 
several of the countries surrounding Vietnam and the offshore 
waters, as well as to those who served on the mainland of 
Vietnam.  Therefore, a serviceman who never set foot in 
Vietnam could still receive the Vietnam Service Medal.
  
Service personnel and medical records also fail to confirm 
the veteran's presence in Vietnam.  The veteran was sent a 
questionnaire about his Vietnam service, but he insisted that 
it was too long ago to remember any details, and only 
indicated that he was in Da Nang in 1970 and 1971.  

A friend of the veteran wrote in October 2004 that the 
veteran told her that his unit was overrun in a bunker and 
that he shot an enemy at close range.  However, as this 
account is drawn exclusively from the veteran and not derived 
from an independent source of evidence, it too is 
insufficient to establish in-country service. 

As evidence of in-Vietnam service has not been presented, the 
presumption of Agent Orange exposure is not raised; and 
therefore the veteran must show that his diabetes mellitus 
either was caused by or began during his military service in 
order for it to be service connected.  See 38 C.F.R. § 3.307, 
3.309.
 
Service medical records fail to show any evidence of diabetes 
mellitus manifesting in service, and the veteran was not 
diagnosed with diabetes mellitus until 2001, nearly three 
decades after his discharge from service.  Additionally, the 
veteran's claims file is void of a medical opinion of record 
connecting his diabetes mellitus with his time in service.

Accordingly, entitlement to service connection for diabetes 
mellitus is denied on both direct and presumptive bases.

Erectile Dysfunction Secondary to Diabetes Mellitus

At a VA examination in 2003, the examiner indicated that the 
veteran had been impotent for about one year and opined the 
erectile dysfunction was at least as likely as not caused by 
the veteran's diabetes mellitus.  However, as the veteran's 
diabetes mellitus has not been service connected, 
disabilities which are secondary to diabetes mellitus are not 
eligible for service connection.
 
There was no evidence of erectile dysfunction in the 
veteran's service medical records and the disability did not 
manifest for thirty years after discharge from service.

Accordingly, the veteran's claim of entitlement to service 
connection for erectile dysfunction is denied on both direct 
and presumptive bases.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2004.  By this, and by previous 
letter and the statement of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  A 
friend of the veteran also submitted several letters on the 
veteran's behalf.  The veteran was also provided with several 
VA examinations (the reports of which have been associated 
with the claims file), and was asked to provide more 
information about his Vietnam stressors.  Additionally, the 
veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for substance abuse is denied.

Service connection for a colon condition including its 
partial removal is denied.

Service connection for PTSD is denied.

Service connection for a major depressive disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for erectile dysfunction secondary to 
diabetes mellitus is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


